Exhibit 10.4
TRW AUTOMOTIVE INC.
DIRECTOR
CASH INCENTIVE AWARD AGREEMENT
     This Cash Incentive Award Agreement (this “Agreement”), is entered into and
made effective as of February 26, 2009 (the “Effective Date”), by and between
TRW Automotive Inc., a Delaware corporation (the “Company”), and _________ (the
“Director”). This Award is granted by the Compensation Committee of the
Company’s Board of Directors (the “Committee”).
     Section 1. Definitions.
          (a) “Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, or any successor statute
thereto.
          (b) “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such Person or any other Person designated by the Committee in which any
Person has an interest.
          (c) “Award” shall mean the cash incentive award granted pursuant to
this Agreement and calculated pursuant to Section 2(b).
          (d) “Change in Control” shall mean (A) the sale or disposition, in one
or a series of related transactions, of all or substantially all of the assets
of Holdings or the Company to any “person” or “group” (as such terms are defined
in Sections 13(d)(3) and 14(d)(2) of the Act) other than Automotive Investors
L.L.C. (“AI”) or any of its Affiliates, (B) any person or group, other than AI
or any of its Affiliates, is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Act), directly or indirectly, of more than 50%
of the total voting power of the voting stock of Holdings or the Company,
including by way of merger, consolidation or otherwise and AI or any of its
Affiliates cease to control the Board of Directors of Holdings (the “Holdings
Board”) or the Board of Directors of the Company, (C) any “person” or “group”
(as defined above) other than AI or its Affiliates acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition of
such person or group) ownership of stock of Holdings or the Company possessing
30 percent or more of the total voting power of the stock of Holdings or the
Company, as applicable, or (D) a majority of the members of the Holdings Board
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Holdings Board, as
it was constituted at the beginning of such 12-month period.
          (e) “Code” shall mean the Internal Revenue Code of 1986, as amended,
or any successor thereto.
          (f) “Fair Market Value” of a Share on a given date shall mean the
closing price of a Share as reported on the NYSE composite tape on such date,
or, if there is no such reported sale price of a Share on the NYSE composite
tape on such date, then the closing price of a Share as reported on the NYSE
composite tape on the last previous day on which sale price

 



--------------------------------------------------------------------------------



 



was reported on the NYSE composite tape. If at any time the Shares are no longer
listed or traded on the NYSE, the Fair Market Value of a Share shall be
calculated in such manner as may be determined by the Committee in its good
faith judgment from time to time.
          (g) “Holdings” shall mean TRW Automotive Holdings Corp., a Delaware
corporation.
          (h) “NYSE” shall mean the New York Stock Exchange.
          (i) “Person” shall mean any individual, firm, corporation,
partnership, limited liability company, trust, incorporated or unincorporated
association, joint venture, joint stock company, governmental body or other
entity of any kind.
          (j) “Share Price” shall mean the average Fair Market Value of a Share
during the portion of the month of February immediately preceding the first
anniversary of the Effective Date.
          (k) “Shares” shall mean shares of the common stock, par value $0.01
per share, of Holdings.
          (l) “Subsidiary” shall mean a subsidiary corporation, as defined in
Section 424(f) of the Code.
          (m) “Target Value” shall mean the initial value of the Award, as set
forth in Section 2(a).
          (n) “Target Value Adjustment” shall mean the percentage by which the
Target Value is increased or decreased under Section 2(b), based on the
applicable Share Price pursuant to the table attached hereto as Exhibit A,
provided that the percentage to be used for such adjustment shall be the nearest
tenth of a percentage determined pursuant to Exhibit A.
     Section 2. Grant of Cash Incentive Award. The Company hereby grants to the
Director an Award subject to the terms and conditions stated in this Agreement.
The amount of the Award shall be equal to the Target Value determined under
Section 2(a) as adjusted pursuant to Section 2(b).
          (a) Target Value. The Target Value of the Award is $___, which is
subject to the terms and conditions stated in this Agreement.
          (b) Adjustment to the Amount of the Target Value. The Target Value of
the Award shall be increased or decreased, as applicable, on the first
anniversary of the Effective Date by multiplying the Target Value by the Target
Value Adjustment percentage as determined under Exhibit A with reference to the
calculated Share Price as of that date.

2



--------------------------------------------------------------------------------



 



     Section 3. Payment of the Awards. Subject to the vesting requirements of
Section 4 and Section 5, the Award amount determined under Section 2(b) shall be
payable to the Director in cash as soon as administratively practicable on or
after the first anniversary of the Effective Date, but in no event later than
90 days thereafter.
     Section 4. Service-Vesting Requirement. Except as otherwise provided in
Section 5, the Award determined in accordance with Section 2(b) shall become
vested on the first anniversary of the Effective Date, provided the Director
remains continuously on the Board of Directors of the Company or Holdings
through that date. Once this vesting requirement has been satisfied, the Award
shall thereafter be payable in accordance with Section 3.
     Section 5. Vesting Upon Certain Events.
          (a) Death. In the event of the Director’s death prior to satisfying
the vesting requirements under Section 4, a pro rata portion of the Award
(determined by multiplying the amount of the Award, without any adjustment under
Section 2(b), by a fraction, the numerator of which is the number of completed
calendar months from the Effective Date to the date of death and the denominator
of which is 12) is immediately vested and shall be paid as soon as
administratively practicable following the date of death, but in no event later
than 90 days thereafter.
          (b) Change in Control. In the event the Director’s service with the
Company is involuntarily terminated following or in connection with a Change in
Control prior to the satisfaction of the vesting requirements of Section 4, the
Award, without regard to any adjustment under Section 2(b), shall be immediately
100 percent vested and shall be paid as soon as administratively practicable
following the date of termination of service following or in connection with the
Change in Control event, but in no event later than 90 days thereafter.
          (c) Termination of Service. In the event of the Director’s termination
of service on the Board of Directors of the Company or Holdings for any reason
other than an event specified above, prior to satisfying the vesting
requirements of Section 4 or 5, the Award is immediately forfeited in its
entirety and shall not be payable.
          (d) Rules of Construction. In the event that more than one event
occurs under this Section 5, the first event to occur shall be controlling and
shall determine the timing and amount of the Award payable. Under no
circumstances shall any provision of this Agreement be construed so as to
require payment to the Director in excess of the Award amount calculated under
Section 2(b).
     Section 6. Miscellaneous.
          (a) Binding Agreement. This Agreement is binding on and enforceable by
and against the parties, their successors, legal representatives and assigns.
          (b) Entire Agreement. This Agreement constitutes the whole agreement
between the parties relating to the subject matter hereof and supersedes any
prior agreements or understandings related to such subject matter.

3



--------------------------------------------------------------------------------



 



          (c) Amendment of this Agreement. This Agreement may not be amended,
modified, or supplemented except by a written instrument executed by each of the
parties hereto.
          (d) Restrictions on Transfer. The Award may not be sold, assigned,
transferred, encumbered, hypothecated or pledged in any manner (whether by
operation of law or otherwise) other than by will or applicable laws of decent
and distribution.
          (e) No Right to Continued Service. The Director’s right, if any, to
continue to serve the Company or Holdings as a director will not be enlarged or
otherwise affected by this Agreement.
          (f) Changes in Capitalization. In the event of any change in the
outstanding Shares by reason of any stock split, stock dividend, split-up,
split-off, spin-off, recapitalization, merger, consolidation, rights offering,
reorganization, combination, subdivision or exchange of shares, or any
distribution to stockholders other than a normal cash dividend the Committee
shall make an appropriate adjustment to the Share Price as may be determined in
the sole but reasonable discretion of the Committee, and such adjustments shall
be final, conclusive and binding for all purposes.
          (g) Severability. If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and
(ii) not affect any other provision of this Agreement or part thereof, each of
which shall remain in full force and effect. If the making of any payment or the
provision of any other benefit required under this Agreement shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under this
Agreement, and if the making of any payment in full or the provision of any
other benefit required under this Agreement in full would be unlawful or
otherwise invalid or unenforceable, then such unlawfulness, invalidity or
unenforceability shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or unenforceable shall be made or provided under this Agreement.
          (h) Waiver. Any party’s failure to insist on compliance with or
enforcement of any provision of this Agreement shall not affect its validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement.
          (i) Rules of Construction. The headings given to the Sections of this
Agreement are solely as a convenience to facilitate reference, and are not
intended to narrow, limit or affect the substance or interpretation of the
provisions contained herein. The reference to any statute, regulation or other
provision of law shall be construed to include any amendment thereto or refer to
any successor thereof .
          (j) Section 409A. To the extent required by law, this Agreement and
the grant of the Award hereunder are intended to comply with the requirements of
Section 409A of

4



--------------------------------------------------------------------------------



 



the Code and the Treasury Regulations promulgated and other official guidance
issued thereunder (collectively, “Section 409A”), and this Agreement and the
Award shall be administered and interpreted in a manner that is consistent with
such intention. Notwithstanding the terms of Sections 3 and 5, to the extent
that payment to the Director is required to be delayed by six months pursuant to
Section 409A, such payment shall be made as soon as administratively practicable
following the first day of the seventh month following the Director’s
Termination of Employment, but in no event later than 90 days thereafter.
          (k) Rabbi Trust. In the event of a delay in payment upon a Change in
Control beyond the date of completion of such Change in Control, amounts payable
under Section 5(b) shall be contributed by the Company to a grantor trust
established by the Company with an independent trustee immediately prior to the
completion of the Change in Control giving rise to Director’s entitlement to
such amounts. The costs and fees associated with establishing and maintaining
such grantor trust shall be borne by the Company. The amounts held in trust
shall be invested in a stable value fund or other similar investment vehicle,
which seeks to preserve principal while earning interest income. The investment
vehicle shall be selected by an independent investment manager appointed by the
Company. The interest income realized shall be included in and paid to Executive
as and when Executive’s payment under this Section is made.
          (l) Governing Law. This Agreement, to the extent not otherwise
governed by the Code or the laws of the United States, shall be governed by the
laws of the State of New York, without reference to principles of conflict of
laws, and construed accordingly.
          (m) Counterpart Execution. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall be deemed one and the same instrument.

                  TRW AUTOMOTIVE INC.      
 
  By:        
 
     
 
   
 
  Name:        
 
  Title:        
 
                DIRECTOR    
 
                     

5



--------------------------------------------------------------------------------



 



EXHIBIT A
No payout if Share Price is less than $1.00

      Share Price   Target Value Adjustment* Share Price less than
$1.00   0.0%       Share Price less than
Share Price on Effective
Date, but at least $1.00   50.0%       Share Price equals
Share Price on Effective
Date [$2.50]   100.0%       [$5.00]   125.0%       [$12.50] or greater   250.0%

 

*   If the Share Price is between price levels set forth above, the Company
shall use linear extrapolation to determine the resultant Target Value
Adjustment.

 